Citation Nr: 1114771	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and September 2007 rating decisions of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.  

In March 2001, the RO sent the Veteran a clarification letter inquiring as to whether he wanted to attend a hearing before the Board to be held at his RO.  The Veteran responded in the affirmative in March 2011.  

Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2010).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


